595 So. 2d 46 (1992)
Inquiry Concerning a Judge, re Paul M. MARKO, III.
No. 79247.
Supreme Court of Florida.
March 12, 1992.
J. Klein Wigginton, Chairman and Roy T. Rhodes, General Counsel, Florida Judicial Qualifications Commission, Tallahassee, for petitioner.
Richard C. McFarlain of McFarlain, Sternstein, Wiley & Cassedy, Tallahassee, for respondent.
PER CURIAM.
We are called upon to enter an appropriate order in a disciplinary matter regarding a judge. We have jurisdiction under article V, section 12, Florida Constitution. The judge, Paul M. Marko, III, and the Florida Judicial Qualifications Commission have entered into a written stipulation recommending a public reprimand. We approve the stipulation which contains the findings of the Commission, in pertinent part, as follows:
1. You have conducted yourself in a manner designed to lessen public confidence in the dignity, integrity and impartiality of the judiciary, in violation of Canons 1, 2, 3 A(2) and 3 A(3) of the Code of Judicial Conduct.
2. You have exhibited rude, improper and inappropriate behavior at a dissolution of marriage hearing in Price v. Price, in that you used inappropriate language when you remarked to the wife to "... go out and get another guy ... the single bars are full of them ... there are all kinds of bimbos in those places, and there are all kinds of guys running around in open shirts with eagles on their chests. There are great guys out there ... you go find a brain surgeon."
In the stipulation Judge Marko regrets and apologizes for his conduct. No one suggests that Judge Marko is presently unfit to serve as a judge.
By publication of this opinion, Judge Marko is reprimanded for the events described above.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.